DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Girard et al. for a “presence detection system and method” filed June 4, 2019 has been examined.  
 
This application claims priority to U.S. provisional application number 62/680,744, which is filed on June 5, 2018.
 This application claims priority to a 371 of PCT/CA2019/050775, which is filed on December 23, 2019.

A preliminary amendment to the claims 1-43 has been entered and made of record.  Claims 1-43 are cancelled.  The new set of claims 44-71 are introduced.

Applicant’s election without traverse of Group I, including claims 44-51, 57-60 and 63-70, in the reply filed on March 15,2022 is acknowledged.
 
Claims 44-71 are pending.






Claim Objections
  
Claim 46 is objected to because of the following informalities: “supportlayer” should be “support layer”.  An appropriate correction is required.

Claim 57 is objected to because of the following informalities: “supportlayer” should be “support layer”.  An appropriate correction is required.

Claim 58 is objected to because of the following informalities: “supportlayer” should be “support layer”.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-51, 57-60, 64, 66 and 68-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 44 recites the limitation "the presence" in line 5, “the presence reading” in line 7” and "the occupancy status" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
“the presence” should be “a presence”; “the presence reading” should be “a presence reading”; and "the occupancy status" should be "an occupancy status".

Claim 48 recites the limitation "the top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  “the top surface” should be “a top surface”. 
 	
In dependent claims 45-47, 49, 58, 59, 64, 66 and 68, the dependent claims are all depend on itself.  It is confusing and unclear because examiner does not know clearly which dependent claims are depend on independent claims.  It is not understood what is meant by such a limitation.  Art rejection is applied as best understood in light of the rejection under 35 U.S.C. 112 discussed above.

Referring to claims 45-51, 57-60 and 69-70 are rejected as being dependent upon a rejected Claims 44 and 68 above.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-46, 57-59 and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazdzinski (US# 6,615,175).

Referring to claim 44, Gazdzinski disclose a presence detection system (800) (i.e. an information and control system for personnel transport devices for an elevator system) (column 3 lines 44 to 56; see Figures 1 and 8-10), the system (800) comprising: 
a support layer (804) operable to act as an underlying surface for supporting one or more objects (i.e. the flooring 808 of the elevator car 180 is equipped with a plurality of piezoelectric sensors 806 which generate electrical signals based on the pressure (and force) applied to them) (column 12 lines 24 to 32; see Figures 8 and 9); 
a sensor layer (806) disposed beneath the support layer (804) and operable to output readings indicating the presence of one or more objects supported on the support layer (804) (i.e. the flooring 804 of the elevator car 180 is equipped with a plurality of piezoelectric sensors 806 which generate electrical signals based on the pressure (and force) applied to them. Such sensors are well known in the electrical arts, and it will be recognized that other types of sensors and sensing arrangements may be used) (column 12 lines 29 to 35; see Figure 9); and 
a controller (814) (i.e. the processor) configured for: 
receiving the presence readings from the sensor layer (806) (i.e. the sensors 806 are calibrated or nulled for the weight of the elevator flooring 804 and any pre-load resulting therefrom. The electrical signal produced by each of the sensors 806 is amplified and made linear by a first stage amplifier 808 and fed to a summing amplifier 810 which sums the values for all of the sensors 806 to produce a composite signal 812 proportional to the summed signals of all the sensors. The composite signal 812 is integrated or averaged over the entire time travelling between floors by an integrator circuit 813 (or alternatively, an algorithm running on the processor 814), thereby accounting for any apparent increase in weight due to acceleration in the upward direction or deceleration in the downward direction, or apparent decrease in weight due to deceleration in the upward direction or acceleration in the downward direction. Linearization of the output of each sensor 806 is required when the voltage output of the sensor is not linear with respect to pressure; this allows the linear signals to be summed directly within the summing amplifier 810, the output of which 812 is linear in voltage with respect to pressure (column 12 lines 35 to 54; see Figure 8); and 
determining, based on the readings, an indicator of the occupancy status of the support layer (804) (i.e. the composite signal 812 from the integrator 813 is correlated using the processor 814 to a known weight using a proportionality or scaling constant stored in memory 815, and ultimately to a first estimate of the number of occupants within the car by way of another scaling constant also stored in memory 815. For example, if a total pressure reading equating to 1500 lbs. (after null calibration) was obtained from the summing amplifier 810, it could be correlated to an occupancy of ten persons, assuming that the average person weighs 150 lbs. and that their distribution within the car was uniform) (column 12 lines 55 to 65; see Figures 8-10).

Referring to claim 45, Gazdzinski disclose the system of claim 44, wherein the indicator of the occupancy status of the support layer (804) comprises an indicator of the number of humans being supported on the support layer (804) (i.e. the composite signal 812 from the integrator 813 is correlated using the processor 814 to a known weight using a proportionality or scaling constant stored in memory 815, and ultimately to a first estimate of the number of occupants within the car by way of another scaling constant also stored in memory 815) (column 12 lines 55 to 65; see Figures 8-10).

Referring to claim 46, Gazdzinski disclose the system of claim 45, wherein the sensor layer (806) comprises a plurality of sensors (S1 to S16) arranged in an array, each sensor (S1) being located under a corresponding subarea of the support layer (804) and being configured to output a respective sensor reading indicating the presence of an object on said subarea of the support layer (column 12 lines 66 to column 13 line 56; see Figure 9).

Referring to claim 57, Gazdzinski disclose the system of claim 45, wherein the indicator of the occupancy status of the support layer comprises an indicator (113) of an occupancy level of the support layer by objects being supported on the support layer (i.e. a plurality of different input/display devices are optimally disposed within the smart elevator to allow multiple occupants to obtain information simultaneously) (column 6 lines 62 to column 7 line 5; see Figure 5).

Referring to claim 58, Gazdzinski disclose the system of claim 57, wherein the sensor layer comprises a plurality of sensors (S1 to S16) arranged in an array, each sensor being located under a corresponding subarea of the support layer and being configured to output a respective sensor reading indicating the presence of an object on said subarea of the support layer (column 12 lines 66 to column 13 line 56; see Figure 9).

Referring to claim 59, Gazdzinski disclose the system of claim 44, wherein the indicator of the occupancy level of the support layer by objects being supported on the support layer indicates a percentage of the area of the support layer being occupied by the objects (column 13 lines 6 to 56; see Figure 8).

Referring to claims 63-64, Gazdzinski disclose a method for detecting presence, although different in scope from the claims 44 and 59, the claims 63-64 contains similar limitations in that the claims 44 and 59 already addressed above therefore claims 63-64 are also rejected for the same reasons given with respect to claims 44 and 59.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US# 6,615,175) as applied to claim 44 and further in view of Suzuki (US# 5,131,508).

Referring to claim 47, Gazdzinski disclose the system of claim 44, however, Gazdzinski did not explicitly disclose wherein the sensor layer comprises a plurality of photosensors each operable to output a respective reading indicating whether an object supported on the support layer is obstructing light thereto. 
In the same field of endeavor of smart elevator system, Suzuki teaches that wherein the sensor layer comprises a plurality of photosensors each operable to output a respective reading indicating whether an object supported on the support layer is obstructing light thereto (column 4 lines 13 to 43; see Figure 1) in order to detect the entrance or departure of passenger in and out of elevator car.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the photosensor to detect the passenger taught by Suzuki in the flooring of the elevator car which equipped with a plurality of electric sensors of Gazdzinski because using the photosensor to detect the passenger would provide an alternative sensor to detect passenger in and out of the elevator car. 

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US# 6,615,175) as applied to claim 44 and further in view of Poutiainen et al. (US# 8,336,678).

Referring to claim 48, Gazdzinski disclose the system of claim 44, however, Gazdzinski did not explicitly disclose wherein the support layer is partially translucent and reduces visibility of the sensor layer through the top surface of the support layer. 
In the same field of endeavor of smart elevator system, Poutiainen et al. teach that 
the support layer (12) is partially translucent and reduces visibility of the sensor layer (11) through the top surface of the support layer (12) (i.e. the front panel is partly translucent so that the graphic information produced with the display elements is visible to elevator passengers but all the other components, apertures and other features behind the front plate are hidden from view) (column 3 lines 12 to 16; column 4 lines 49 to 51; see Figures 1 to 3a) in order to provide user friendly display elements.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the surface in form of translucent so that the graphic information produced with the display elements is visible to elevator passengers but all the other components, apertures and other features behind the front plate are hidden from view  taught by Poutiainen et al. in the flooring of the elevator car which equipped with a plurality of electric sensors of Gazdzinski because using the surface in form of translucent would provide help the elevator passengers to operate elevator functions easily.

Referring to claim 49, Gazdzinski in view of Poutiainen et al. disclose the system of claim 48, however, Gazdzinski in view of Poutiainen et al. did not explicitly disclose wherein a top surface of the support layer is an anti- slip surface.  The examiner takes Official Notice that having a top surface of the support layer is an anti-slip surface, are well-known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the top surface of the elevator floor with anti-slip surface because having the anti-slip surface would prevent slippering to provide more safety to the elevator passengers. 

Referring to claim 50, Gazdzinski in view of Poutiainen et al. disclose the system of claim 49,  wherein the support layer comprises a sub-layer formed of a translucent film (i.e. the front plate is partly translucent such that light produced by the display elements is visible on a front surface of the front plate while the features of the display elements and other components and structures that are behind the front plate are not visible on the front surface of the front plate) (column 4 lines 49 to 51; see Figures 1 to 3a).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US# 6,615,175) in view of Suzuki (US# 5,131,508) as applied to claim 47 and further in view of Hsu (Pub. No. US2019/0346588).

Referring to claim 51, Gazdzinski in view of Suzuki disclose the system of claim 47, however, Gazdzinski in view of Suzuki did not explicitly disclose wherein the indicator of the number of humans being supported on the support layer indicates a number of human feet being supported on the support layer, the determining comprising: detecting, based on the sensor readings, one or more groups of adjacently located sensors having readings indicating the presence of an object; determining, for each group, from the readings, whether the readings for the group are representative of the presence of a human foot.
In the same field of endeavor of smart elevator system, Hsu teaches that wherein the indicator of the number of humans being supported on the support layer indicates a number of human feet being supported on the support layer, the determining comprising: detecting, based on the sensor readings, one or more groups of adjacently located sensors having readings indicating the presence of an object; determining, for each group, from the readings, whether the readings for the group are representative of the presence of a human foot (page 4 paragraph 0044; see Figures 3 and 4) in order to detect and count potential passengers moving through the area.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the passenger detection system having sensors to detect potential passengers and collect passenger counts and passenger intent based on step correlation as detected by the sensors using potential passenger’s feet or shoe shapes taught by Hsu in the flooring of the elevator car which equipped with a plurality of electric sensors to detect passenger in the elevator car of Gazdzinski in view of Suzuki because having the passenger detection system having sensors to detect potential passengers and collect passenger counts and passenger intent based on step correlation as detected by the sensors using potential passenger’s feet or shoe shapes would provide an alternative way to count the passengers in the elevator system. 

Claims 60, 65-66 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US# 6,615,175) as applied to claims 59 and 63-64, and in view of Hsu (Pub. No. US2019/0346588).

Referring to claim 60, Gazdzinski disclose the system of claim 59, although different in scope from the claim 51, the claim 60 contains similar limitations in that the claim 51 already addressed above by Hsu therefore claim 60 is also rejected for the same reasons given with respect to claim 51.

Referring to claim 65, Gazdzinski disclose the method of claim 64, although different in scope from the claim 51, the claim 65 contains similar limitations in that the claim 51 already addressed above by Hsu therefore claim 65 is also rejected for the same reasons given with respect to claim 51.

Referring to claim 66, Gazdzinski disclose the method of claim 63, the claim differs from claim 51 is that the claims require the limitations of claim 46 already addressed above and Gazdzinski discloses all limitations to the extent as claimed with respect to claim 46 above and Hsu discloses all limitations to the extent as claimed with respect to claim 51 above and therefore claim 66 are also rejected as being obvious for the same reasons given with respect to claims 46 and 51.

Referring to claim 68, Gazdzinski disclose the method of claim 63, Gazdzinski disclose wherein detecting more than one human being supported on the support layer comprises detecting one human (column 12 lines 35 to 54; see Figure 8), however, Gazdzinski did not explicitly disclose detecting more than one human being supported on the support layer comprises at least one non-human object being supported on the support layer.
In the same field of endeavor of smart elevator system, Hsu teaches that detecting more than one human being supported on the support layer comprises at least one non-human object being supported on the support layer (i.e. movement pattern 330, in the illustrated example, shows a potential passenger entering a predefined area where the floor contact sensor 310 are located. The movement pattern 330 shows the potential passenger travelling towards the elevator car 304 and then changing direction. The changing direction can be determined, by the passenger detection system 306, based on step correlation as detected by the sensors 310. The passenger detection system 306 can include shape templates that correlate to potential passengers' feet or shoe shapes (i.e. human). The passenger detection system 306 can determine whether steps taken on the predefined areas correlate to one potential passenger moving through the area or if the steps correspond to multiple potential passengers moving through the area) (page 4 paragraph 0044; see Figures 3 and 4) in order to detect and count potential passengers or non-human moving through the area.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize using the passenger detection system having sensors to detect potential passengers and collect passenger counts and passenger intent based on step correlation as detected by the sensors using potential passenger’s feet or shoe shapes taught by Hsu in the flooring of the elevator car which equipped with a plurality of electric sensors to detect passenger in the elevator car of Gazdzinski because using the passenger detection system having sensors to detect potential passengers and collect passenger counts and passenger intent based on step correlation as detected by the sensors using potential passenger’s feet or shoe shapes to distinguish human or non-human would provide an alternative way to count the passengers in the elevator system. 

Referring to claim 69, Gazdzinski in view of Hsu disclose the method of claim 68, Hsu discloses wherein detecting more than one human being supported on the support layer comprises detecting at least three feet being supported on the support layer (page 4 paragraph 0044; see Figures 3 and 4).

Referring to claim 70, Gazdzinski in view of Hsu disclose the method of claim 68, Hsu discloses wherein detecting more than one human being supported on the support layer comprises detecting two or more humans being supported on the support layer (i.e. the sensors 310 detect the presence of three potential passengers whose orientations dictate a potential social grouping. This social grouping can indicate that these three passengers are a part of the same group and are waiting to go to the same floor when the elevator car 304 arrives. The passenger detection system 306 can send a confirmation signal to the elevator controller 302 to dispatch the elevator car 304 for these three potential passengers) (page 4 paragraph 0044; see Figures 3 and 4).

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Gazdzinski (US# 6,615,175) in view of Hsu (Pub. No. US2019/0346588) as applied to claim 66 and further in view of Trani (US# 10,235,854).

Referring to claim 67, Gazdzinski in view of Hsu disclose the method of claim 66, however, Gazdzinski in view of Hsu did not explicitly disclose further comprising: reading, by an authentication device, a user token; in response to reading an authenticated user token, operating an access gate to access position; and upon determining more than one human being supported on the support layer, operating the access gate to a blocking position, wherein said operating of the access gate overrides the reading of the authenticated user token.
In the same field of endeavor of an access control system into elevators, Trani teaches that further comprising: reading, by an authentication device, a user token; in response to reading an authenticated user token, operating an access gate to access position; and upon determining more than one human being supported on the support layer, operating the access gate to a blocking position, wherein said operating of the access gate overrides the reading of the authenticated user token (i.e. the access control readers read the information of the keycards and then the access control systems determine if the individuals are authorized to access the restricted areas. If the individuals are authorized to enter the restricted areas, then the access control readers allow access to the restricted areas by unlocking locked doors, signaling that doors should be unlocked, or generating alarms upon unauthorized entry (column 3 lines 17 to 32; see Figures 1 and 3B) in order to avoid unauthorized tailgating through the access point.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for detecting unauthorized users are tailgating through the access point with the authorized user within a threshold area of the access point taught by Trani in the flooring of the elevator car which equipped with a plurality of electric sensors to detect passenger in the elevator car of Gazdzinski in view of Hsu because detecting unauthorized users are tailgating through the access point would improve security of the entry access control system for elevator system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684